WHEELER, District Judge.
The bill of complaint includes a cause of action for unfair competition in trade, of which this court is without jurisdiction for want of the necessary diversity of citizenship, with a cause of action on a patent, of which the court has jurisdiction. The demurrer must therefore be sustained for this multifariousness. The plaintiff may, however, discontinue the former within 10 days, and, if this is done, the demurrer may* be overruled, the defendant to answer over by February rule day.